


110 HRES 313 IH: Recognizing and commending all of the

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 313
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Ortiz (for
			 himself, Mr. Tom Davis of Virginia,
			 Mr. Brady of Pennsylvania,
			 Mr. Taylor,
			 Mrs. Boyda of Kansas,
			 Ms. Loretta Sanchez of California,
			 Mr. Hare, Ms. Clarke, Mr.
			 Wolf, Mr. Ryan of Ohio,
			 Ms. Bordallo,
			 Mr. Shays,
			 Ms. Jackson-Lee of Texas,
			 Mr. Boswell,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Bartlett of Maryland,
			 Mr. Hinojosa,
			 Mr. Ruppersberger,
			 Mr. Braley of Iowa,
			 Mr. Hayes,
			 Mr. Abercrombie,
			 Mr. Udall of Colorado,
			 Mr. Lampson,
			 Mr. Reyes,
			 Mr. McGovern,
			 Ms. Shea-Porter, and
			 Mr. McNerney) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing and commending all of the
		  volunteers and supporters of Our Military Kids, Inc., for their efforts in
		  awarding grants to over 1,100 school-aged children of deployed and severely
		  injured National Guard and Reserve personnel in 49 states and the District of
		  Columbia.
	
	
		Whereas Our Military Kids, Inc., is a non-profit
			 organization dedicated to funding essential extracurricular activities for
			 school-aged children of deployed and severely injured Reserve and National
			 Guard military personnel;
		Whereas the Government makes significant resources
			 available to children of active duty military personnel at military
			 installations, but these resources are often inaccessible for children of
			 deployed and severely injured Reserve and National Guard personnel;
		Whereas having a severely disabled parent in the home or
			 losing the daily presence of a parent in the home is a huge stress to
			 children;
		Whereas since April 2005, Our Military Kids, Inc., has
			 worked to make sure that children of military families get the support they
			 urgently need while coping with the deployment of parents by awarding grants to
			 over 1,100 school-aged children of deployed and severely injured National Guard
			 and Reserve personnel in 49 states and the District of Columbia;
		Whereas these grants help the children maintain as normal
			 a lifestyle as possible by allowing the funds to be used for fees associated
			 with tutoring, athletic, and fine arts programs intended to ensure access to a
			 range of activities that might otherwise be unavailable to them;
		Whereas Executive Directors and Founders of Our Military
			 Kids, Inc., Linda Davidson and Gail Kruzel, began the program with the sole
			 intention of providing needed assistance to military children of Guard and
			 Reserve personnel; and
		Whereas Our Military Kids, Inc., depends on the generous
			 support of many corporate and individual sponsors, as well as numerous
			 volunteers, to award grants to these deserving children: Now, therefore, be
			 it
		
	
		That Congress recognizes and commends
			 all of the volunteers and supporters of Our Military Kids, Inc., for their
			 efforts in supporting children of our military personnel and awarding grants to
			 over 1,100 school-aged children of deployed and severely injured National Guard
			 and Reserve personnel in 49 states and the District of Columbia.
		
